Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of U.S. provisional patent application 62/230,430 filed 5 June 2015 under 35 U.S.C. 119(e) is acknowledged.
	
Information Disclosure Statement
The 32 information disclosure statements (IDS) submitted between 9/15/2022 and 3/25/2021 (listed in file wrapper) were filed before the filing of a first office action on the merits.  As such, the submissions are in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
The use of trademarks, such as “Darwin," has been noted in this application (e.g., at ¶ [0112]).  Registrations are presented disparately (compare Bluetooth, Darwin, Unix, iPOD, etc.).  Applicant is asked to be consistent and indicate all registered trademarks as such.  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  MPEP 608.01(v).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-14 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards enabling a transaction using an electronic device, selecting a first or second payment account to be used during a transaction, and presenting loyalty card information.  All of these were long standing commercial practices at the time of filing the invention, previously performed by humans (e.g., merchants, customers, etc.) manually and via mental steps.  A transaction and those steps long peripheral thereto are fundamental economic activity.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology.  Where extraneous to the abstract idea, the authorization of an electronic device having a digital payment application, initiating a transaction using the device, receiving input by swiping a touch-sensitive surface do not add structure but merely describe (as a method step) the use of generic computing technology at the time.  That is to say, touch screens were widely prevalent prior to the filing of the instant invention, and receiving input by swiping was likewise known in the art.  (see, e.g., https://www. extremetech.com/mobile/131435-swype-raises-the-bar-for-mobile-text-input-heres-how-you-can-take-part?print (6/20/2012))  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit (e.g., loyalty transactions).  See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic device, computer processor, touch screen, wireless communication elements, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-5, and 11-14 are rejected under 35 U.S. C. §102(a)(1) as being anticipated by U.S. 2015/0100152 to Barragan Trevino et al.
With respect to Claim 1, 13, and 14, Barragan teaches a method, an electronic device (103/104), comprising: a display (FIGS. 13a-m; FIG. 18); a touch-sensitive surface ([0048]); one or more wireless communication elements (FIG. 3); one or more processors ([0090]; throughout); memory (and a non-transitory computer-readable storage medium) storing one or more programs ([0047]) configured to be executed by the one or more processors, the one or more programs including instructions for: receiving an input requesting to enable the device for a payment transaction ([0034]; FIG. 18); in response to receiving the input requesting to enable the device for a payment transaction [0034]): displaying, on the display, a first visual indicator identifying a first account ([0052]); and enabling the electronic device to participate in a transaction using the first account via the one or more wireless communication elements ([0052]; receiving one or more swipe inputs in a first direction via the touch-sensitive surface (FIG. 18; [0047-48];[0100]); in response to receiving the one or more swipe inputs: displaying, on the display, a second visual indicator identifying a second account ([0047];[0117],Paypal, etc.), wherein the first visual indicator is different from the second visual indicator ([0047], Paypal is different; [0100]); and enabling the electronic device to participate in a transaction using the second account via the one or more wireless communication elements (wireless throughout); while displaying the second visual indicator: receiving a card code display input; and in response to receiving the card code display input, displaying, on the display, visual loyalty card code information ([0034];[0038-39]). 
With respect to Claim 2, Barragan teaches wherein the first account is a payment account ([0047];Paypal) and the second account is a loyalty account (see, loyalty throughout).
With respect to Claim 3, Barragan teaches wherein the first account is a payment account and the second account is a payment account. ([0047])
With respect to Claim 4, Barragan teaches wherein the one or more programs further include instructions for: while displaying the second visual indicator: receiving a request for account information from a contactless payment terminal ([0078];[0100]); and in response to receiving the request for account information, transmitting, via the one or more wireless communication elements, account information for the second account to the contactless payment terminal, wherein the account information enables the contactless payment terminal to engage in the payment transaction (POS terminal).
With respect to Claim 5, Barragan teaches wherein the one or more programs further include instructions for: while displaying the second visual indicator and after transmitting account information for the second account to the contactless payment terminal: receiving, via the one or more wireless communication elements, a failure communication from the contactless payment terminal; and in response to receiving the failure communication: displaying, on the display, an indication that the second account was not accepted; and providing an option to enable the electronic device to participate in the transaction using an account different from the second account ([0100];[0117] communicating a balance less than the price is equivalent to a failure communication and displaying that the account won’t be accepted). 
With respect to Claim 11, Barragan teaches wherein an electronic wallet of the electronic device includes payment account information for a plurality of payment accounts associated with a user of the electronic device. [0047]
With respect to Claim 12, Barragan teaches wherein the card code display input is a tap input. [0058]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 6, 7, and 9 are rejected under 35 USC 103 as being unpatentable over Barragan, in view of US 2005/0171898 to Bishop.
With respect to Claim 6, Barragan fails to expressly teach wherein the one or more programs further include instructions for: subsequent to transmitting account information for the second account to the contactless payment terminal, concurrently displaying, on the display an indication that the first account and the second account were both used during the payment transaction.  Bishop teaches transmitting second account information to terminal and displaying indication that first and second accounts were used during the transaction. [0184-86]; FIG. 14).  Bishop discusses several disadvantages of transaction account devices including limitations to the same issuer, accounts having different formats, limits by location, etc. [0003-05].  It would have been obvious to one of ordinary skill in the art to modify Barragan to including display of indication that first and second accounts were used to complete a transaction. 
With respect to Claim 7, Barragan fails to expressly teach, but Bishop teaches wherein enabling the electronic device to participate in the transaction using the second account via the one or more wireless communication elements does not require receiving a second user input requesting to enable the device for a payment transaction.  (FIG. 14, second account already presented and option to split is included)  Under the same rationale as Claim 6, it would have been obvious to one of ordinary skill in the art to modify Barragan to include this limitation. 
With respect to Claim 9, Barragan fails to expressly teach wherein displaying, on the display, the first visual indicator identifying the first account occurs prior to enabling the electronic device to participate in the transaction using the first account via the one or more wireless communication elements (FIG. 11, showing account, but requiring PIN); and displaying, on the display, the second visual indicator identifying the second account occurs prior to enabling the electronic device to participate in the transaction using the second account via the one or more wireless communication elements (FIG. 11, showing account but requiring PIN). Under the same rationale as Claim 6, it would have been obvious to one of ordinary skill in the art to modify Barragan to include this limitation.

Claim 8 is rejected under 103 as being unpatentable over Barragan, in view of US 2015/0019418 to Hotard et al.
With respect to Claim 8, Barragan fails to expressly teach wherein enabling the electronic device to participate in the transaction using the first account includes displaying a first animation of a ready indicator appearing from under an image of a card of the first account, wherein the ready indicator indicates that the device is enabled to participate in payment transactions using the first account, wherein the one or more programs further include instructions for: in response to receiving a portion of the one or more swipe inputs, displaying a second animation of the ready indicator to slide the ready indicator back under the image of the card of the first account. Hotard, however, teaches a status indicator next to the image of a card to indicate that the credentials are “ready to use.” (FIGS. 2A,2B; [0052])  Hotard discusses technical challenges to using enable devices for transactions, including time, and excessive number of interactions for the customer. [0007-09]  It would have been obvious to one of ordinary skill in the art to modify Barragan to include a ready indicator as recited, in order to reduce the time and interactions required by the customer to conduct the transaction.
The specific location of the indicator (being “under” the image) is printed matter and a matter of design choice, such that it is not subject to patentable weight.  See Uber Techs., Inc. v. X One, Inc., 957 F.3d 1334, 1338-40 (Fed. Cir. 2020)( when the record shows “‘a finite number of identified, predictable solutions’ to a design need that existed at the relevant time, which a person of ordinary skill in the art ‘ha[d] a good reason to pursue,’” “common sense” can supply a motivation to combine); CRFD Rsch., Inc. v. Matal, 876 F.3d 1330, 1347 (Fed. Cir. 2017); Wyers v. Master Lock Co., 616 F.3d 1231, 1238 (Fed. Cir. 2010). 

Claim 10 is rejected under 35 USC 103 as being unpatentable over Barragan in view of US 2014/0074605 to Sanchez et al.
With respect to Claim 10, Barragan fails to expressly teach wherein: one of the first account and the second account is a payment account and one of the first account and the second account is a loyalty account; and the first visual indicator of the first account has a first dimension characteristic; and the second visual indicator of the second account has a second dimension characteristic different from the first dimension characteristic.  Sanchez appears to show icons of differing dimension at FIGS. 8 and 9, such that it teaches the limitation.  Sanchez discusses the need for enticing loyalty card purchases for merchants to earn larger profits. [0003] It would have been obvious to one of ordinary skill in the art to modify Barragan to include loyalty cards of different dimension from payment cards in order to encourage the use of loyalty cards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696